Reasons for Allowance

Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, KR20120080069 shows it is well known to have a speech recognition device and method which shows different voice inputs on a display screen with icons. In regard to claims 1 and 13, the prior art of record does not show or suggest identifying, from among a plurality of screen components included in the any screen, at least one first screen component meeting a specified condition and at least one second screen component which does not meet the specified condition,  controlling the display to display, at a first time during the any screen is displayed, a first identifier object supporting a user voice input for operating a first screen component on one region of the at least one first screen component, and controlling the display to display, at a second time different from the first time during the any screen is displayed, a second identifier object supporting a user voice input for operating a second screen component on one region of the at least one second screen component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR 

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 15, 2022